PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,853,916
Issue Date: December 01, 2020
Application No. 16/013,886
Filing or 371(c) Date: June 20, 2018
Attorney Docket No. 7824-3007-US1     
 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 08, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This patent is no longer entitled to small entity status.  Accordingly, all future fees paid in this patent must be paid at the undiscounted rate.  

Inquiries related to this communication should be directed to Tamie Jarrett at (571) 270-1309. 


/Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET